 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL RAY LOYD,                                    No. 2:18-cv-1867-MCE-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    J. CLARK KELSO, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests appointment of counsel as well as a 90-day extension of time to file

19   objections to the court’s April 30, 2019 findings and recommendations.

20           District courts may authorize the appointment of counsel to represent an indigent civil

21   litigant in certain exceptional circumstances. See 28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935

22   F.2d 1015, 1017 (9th Cir.1991); Wood v. Housewright, 900 F.2d 1332, 1335–36 (9th Cir.1990);

23   Richards v. Harper, 864 F.2d 85, 87 (9th Cir. 1988). In considering whether exceptional

24   circumstances exist, the court must evaluate (1) the plaintiff’s likelihood of success on the merits;

25   and (2) the ability of the plaintiff to articulate her claims pro se in light of the complexity of the

26   legal issues involved. Terrell, 935 F.2d at 1017. The court cannot conclude that plaintiff’s

27   likelihood of success, the complexity of the issues, or the degree of plaintiff’s ability to articulate

28   his claims amount to exceptional circumstances justifying the appointment of counsel at this time.
 1   The court will however, grant plaintiff’s request for an extension of time.
 2           Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the appointment of
 3   counsel (ECF No. 21) is denied and his request for a 90-day extension of time to file objections to
 4   the April 30, 2019 findings and recommendations (ECF No. 20) is granted. Given the length of
 5   the extension granted herein, the court is not inclined to grant additional requests for extension of
 6   time.
 7   DATED: May 23, 2019.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
